Citation Nr: 1746240	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  06-09 882	)	DATE
	)
	)

On appeal from the
Department of VETERANs Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tear of semilunar cartilage, left knee.

2.  Entitlement to a rating in excess of 40 percent for bulging disk/stenosis, L4-5, with degenerative arthritis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, to include on an extra-schedular basis pursuant to 4.16(b).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney




ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1971 to May 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.

In the July 2005 rating decision, the RO, in pertinent part, denied entitlement to a TDIU.

In the appellant's substantive appeal received in March 2006, he requested a Board hearing.  However, in April 2006, the appellant indicated that he no longer wanted a Board hearing.  In light of the foregoing, the Board determines that the request for a hearing has been withdrawn.  38 C.F.R. § 20.704(e) (2016).  In April 2006, the appellant testified at a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.

In a December 2006 decision, the Board, in part, denied entitlement to a TDIU.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2008, pursuant to a Joint Motion for Remand (JMR) filed by the appellant and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

In October 2009 and February 2011, the Board remanded the claim of entitlement to a TDIU.  Most recently, the Board remanded the TDIU claim in September 2013 for additional evidentiary development.  Also in September 2013, the Board denied entitlement to a rating in excess of 40 percent for the appellant's lumbar spine disability.  The appellant did not appeal the Board's decision to the Court.  

While the TDIU issue was in remand status, the appellant submitted a new claim of entitlement to an increased rating for his service-connected left knee and lumbar spine disabilities.  In a September 2014 rating decision, the RO denied entitlement to increased ratings for the appellant's service-connected left knee and lumbar spine disabilities.  

The appellant filed a timely Notice of Disagreement with the RO's determinations in March 2015.  A Statement of the Case has not been issued with respect to these issues.  The Board notes that the RO addressed the issue of entitlement to a rating in excess of 40 percent for a lumbar spine disability in the August 2016 Supplemental Statement of the Case in connection with the TDIU claim on appeal.  However, a Statement of the Case is still required.  38 C.F.R. § 19.31(a) (2016) (providing that "in no case will a supplemental statement of the case be used to announce decisions by the AOJ on issues not previously addressed in the statement of the case, or to respond to a notice of disagreement on newly appealed issues that were not addressed in the statement of the case").  A substantive appeal has not been received with regard to these issues nor have the issues been certified to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's September 2013 remand instructions, a VA medical opinion was to be obtained to determine whether the appellant's service-connected disabilities render him unable to obtain or retain substantially gainful employment.  The opinion was to be supported by a rationale.

The appellant underwent VA examination in April 2016 for his service connected left knee and lumbar spine disabilities.  The examiner opined that the service-connected disabilities did not impact the appellant's ability to maintain and obtain gainful employment.  He further determined that the conditions would not preclude employment in a sedentary capacity.  

The Board finds that the April 2016 medical opinion is not sufficient to determine the issue of entitlement to a TDIU.  As noted by the appellant's representative in correspondence received in August 2017, the VA examiner's opinion was not supported by a rationale as requested in the remand directives.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  Therefore, the Board finds that the VA medical opinion is inadequate and additional remand is necessary for compliance with the terms of the Board's prior remand Stegall v. West, 11 Vet. App. 268 (1998) (holding that where remand instructions are not followed, the Board errs as a matter of law when it fails to ensure compliance).

Lastly, as detailed above, in the September 20104 rating decision, the RO denied entitlement to increased ratings for the appellant's service-connected lumbar spine and left knee disabilities.  The appellant filed a timely Notice of Disagreement in March 2015.  The record currently available to the Board contains no indication that a Statement of the Case addressing these matters has been issued.  This must be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (holding that where a claimant has submitted a notice of disagreement, but a Statement of the Case has not yet been issued, a remand to the RO is necessary).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that a Statement of the Case has been issued to the appellant and his representative addressing the issues of entitlement to increased ratings for his lumbar spine and left knee disabilities.  The appellant must be advised of the time limit in which he may file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  This issue should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

2.  Forward the claims file to an appropriate VA examiner to obtain an addendum opinion for the appellant's TDIU claim.  Access to records in the appellant's electronic claims file should be made available to the examiner for review in connection with his or her opinion.  If the examiner determines that an examination is necessary, one should be scheduled.  

The physician must opine whether, without regard to the appellant's age or impairment due to nonservice-connected disability, it is at least as likely as not (i.e., a 50 percent or greater probability) that the appellant's service-connected disabilities render him unable to obtain or retain substantially gainful employment.

The examiner is advised that the appellant is currently service connected for disc/stenosis of L4-5 with degenerative arthritis and for tear of semilunar cartilage, left knee.  

The examiner should comment on the "combined effects" of the appellant's service-connected disabilities on his ability to secure or follow gainful occupation.  

All opinions expressed should be accompanied by supporting rationale.  

In rendering an opinion, the physician must specifically consider and discuss the SSA records and disability determination, as well as address the October 2002 and January 2010 VA treating physician opinions regarding the appellant's unemployability.

3.  Thereafter, refer the claim for a TDIU to the Director, Compensation Service for a determination under § 4.16(b) and notify the appellant of such action.

4.  After undertaking any development deemed necessary, readjudicate the remaining issues on appeal, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the appellant and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



